Exhibit 99.1 MARTEN TRANSPORT ANNOUNCES SECOND QUARTER RESULTS Net income improves 22.4% in the ninth consecutive quarter of year-over-year profit growth Marten Transport, Ltd. (Nasdaq/GS:MRTN) today reported a 22.4% increase in net income to $7.6 million, or 34 cents per diluted share, for the second quarter ended June 30, 2012, from $6.2 million, or 28 cents per diluted share, for the second quarter of 2011.For the 2012 six-month period, net income increased 26.6% to $13.0 million, or 59 cents per diluted share, from $10.3 million, or 47 cents per diluted share, in the 2011 six-month period. Operating revenue, consisting of revenue from truckload and logistics operations, increased to $157.0 million in the second quarter of 2012 from $151.1 million in the second quarter of 2011, and increased to $308.4 million in the 2012 six-month period from $289.0 million in the 2011 six-month period. Operating revenue, net of fuel surcharges, increased 4.4% to $127.2 million in the 2012 quarter from $121.8 million in the 2011 quarter, and increased 6.6% to $249.8 million in the 2012 six-month period from $234.3 million in the 2011 six-month period.Fuel surcharge revenue increased to $29.8 million for the second quarter of 2012 from $29.3 million in the 2011 quarter, and increased to $58.6 million for the 2012 six-month period from $54.7 million for the 2011 six-month period. Operating expenses as a percentage of operating revenue, with both amounts net of fuel surcharge revenue, improved to 89.6% for the second quarter of 2012 from 90.7% for the second quarter of 2011, and improved to 90.9% for the 2012 six-month period from 91.9% for the 2011 six-month period. Chairman and Chief Executive Officer Randolph L. Marten said, “We are pleased that the efficiencies of our regional operations continue to drive growth in our net income and improvement in our operating ratio.We have increased our regional operations to 69.0% of our truckload fleet as of June 30, 2012, from 60.7% as of a year earlier – an increase reflected in a 5.4% improvement over last year’s second quarter in our average truckload revenue, net of fuel surcharges, per tractor per week.Our focus on developing a multi-faceted business model with a diverse customer base has expanded our regional operations as well as our logistics business.Our logistics revenue, net of fuel surcharge revenue, grew 6.0% in the 2012 six-month period over the same period in 2011.These strategies helped us to achieve our ninth consecutive year-over-year increase in quarterly profitability, as well as our best operating ratio net of fuel surcharge revenue since the second quarter of 2006.” Marten Transport, with headquarters in Mondovi, Wis., is one of the leading temperature-sensitive truckload carriers in the United States.Marten specializes in transporting and distributing food and other consumer packaged goods that require a temperature-controlled or insulated environment.Marten offers service in the United States, Canada and Mexico, concentrating on expedited movements for high-volume customers.Marten’s common stock is traded on the Nasdaq Global Select Market under the symbol MRTN. This press release contains certain statements that may be considered forward-looking statements within the meaning of Section 27A of the Securities Act of 1933, as amended, and Section 21E of the Securities Exchange Act of 1934, as amended. These statements by their nature involve substantial risks and uncertainties, and actual results may differ materially from those expressed in such forward-looking statements. Important factors known to the Company that could cause actual results to differ materially from those discussed in the forward-looking statements are discussed in Item 1A of the Company’s Annual Report on Form 10-K for the year ended December 31, 2011. The Company undertakes no obligation to correct or update any forward-looking statements, whether as a result of new information, future events or otherwise. CONTACTS: Tim Kohl, President, and Jim Hinnendael, Chief Financial Officer, of Marten Transport, Ltd., 715-926-4216. MARTEN TRANSPORT, LTD. CONSOLIDATED CONDENSED BALANCE SHEETS (Unaudited) (In thousands, except share information) June 30, December 31, ASSETS Current assets: Cash and cash equivalents $ $ Receivables: Trade, net Other Prepaid expenses and other Deferred income taxes Total current assets Property and equipment: Revenue equipment, buildings and land, office equipment and other Accumulated depreciation ) ) Net property and equipment Other assets TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY Current liabilities: Accounts payable and accrued liabilities $ $ Insurance and claims accruals Total current liabilities Deferred income taxes Total liabilities Stockholders’ equity: Marten Transport, Ltd. stockholders’ equity: Preferred stock, $.01 par value per share; 2,000,000 shares authorized; no shares issued and outstanding - - Common stock, $.01 par value per share; 48,000,000 shares authorized; 22,071,249 shares at June 30, 2012, and 21,984,597 shares at December 31, 2011, issued and outstanding Additional paid-in capital Retained earnings Total Marten Transport, Ltd. stockholders’ equity Noncontrolling interest Total stockholders’ equity TOTAL LIABILITIES AND STOCKHOLDERS’ EQUITY $ $ MARTEN TRANSPORT, LTD. CONSOLIDATED CONDENSED STATEMENTS OF OPERATIONS (Unaudited) (In thousands, except per share information) Three Months Ended June 30, Six Months Ended June 30, OPERATING REVENUE $ OPERATING EXPENSES (INCOME): Salaries, wages and benefits Purchased transportation Fuel and fuel taxes Supplies and maintenance Depreciation Operating taxes and licenses Insurance and claims Communications and utilities Gain on disposition of revenue equipment ) Other Total operating expenses OPERATING INCOME NET INTEREST (INCOME) EXPENSE ) (7 ) ) 12 INCOME BEFORE INCOME TAXES Less: Income before income taxes attributable to noncontrolling interest INCOME BEFORE INCOME TAXES ATTRIBUTABLE TO MARTEN TRANSPORT, LTD. PROVISION FOR INCOME TAXES NET INCOME $ BASIC EARNINGS PER COMMON SHARE $ DILUTED EARNINGS PER COMMON SHARE $ DIVIDENDS PAID PER COMMON SHARE $ MARTEN TRANSPORT, LTD. SEGMENT INFORMATION (Unaudited) Three Months Ended June 30, Dollar Change Three Months Ended June 30, Percentage Change Three Months Ended June 30, (Dollars in thousands) 2012 vs. 2011 2012 vs. 2011 Operating revenue: Truckload revenue, net of fuel surcharge revenue $ $ $ % Truckload fuel surcharge revenue Total Truckload revenue Logistics revenue, net of intermodal fuel surcharge revenue Intermodal fuel surcharge revenue ) ) Total Logistics revenue Total operating revenue $ $ $ % Operating income: Truckload $ $ $ % Logistics Total operating income $ $ $ % Operating ratio: Truckload % % )% Logistics ) Consolidated operating ratio % % )% MARTEN TRANSPORT, LTD. SEGMENT INFORMATION (Unaudited) Six Months Ended June 30, Dollar Change Six Months Ended June 30, Percentage Change Six Months Ended June 30, (Dollars in thousands) 2012 vs. 2011 2012 vs. 2011 Operating revenue: Truckload revenue, net of fuel surcharge revenue $ $ $ % Truckload fuel surcharge revenue Total Truckload revenue Logistics revenue, net of intermodal fuel surcharge revenue Intermodal fuel surcharge revenue Total Logistics revenue Total operating revenue $ $ $ % Operating income: Truckload $ $ $ % Logistics Total operating income $ $ $ % Operating ratio: Truckload % % )% Logistics ) Consolidated operating ratio % % )% MARTEN TRANSPORT, LTD. OPERATING STATISTICS (Unaudited) Three Months Ended June 30, Six Months Ended June 30, Truckload Segment: Total Truckload revenue (in thousands) $ Average truckload revenue, net of fuel surcharges, per tractor per week(1) $ Average tractors(1) Average miles per trip Non-revenue miles percentage(2) % Total miles – company-employed drivers (in thousands) Total miles – independent contractors (in thousands) Logistics Segment: Total Logistics revenue (in thousands) $ Brokerage: Marten Transport Revenue (in thousands) $ Loads MWL Revenue (in thousands) $ Loads Intermodal: Revenue (in thousands) $ Loads Average tractors 54 73 55 71 At June 30, 2012 and June 30, 2011: Total tractors(1) Average age of company tractors (in years) Total trailers Average age of company trailers (in years) Ratio of trailers to tractors(1) Three Months Ended June 30, Six Months Ended June 30, (In thousands) Net cash provided by operating activities $ Net cash used for investing activities Weighted average shares outstanding: Basic Diluted (1) Includes tractors driven by both company-employed drivers and independent contractors. Independent contractors provided 51 and 71 tractors as of June 30, 2012, and 2011, respectively. Represents the percentage of miles for which the company is not compensated.
